UNITED STATES DlSTRlCT COURT
NORTHERN DISTRICT OF MISSISSIPPI
ABERDEEN DIVISION

ZORRI N. RUSH PLAINTIFF
v. Civil No. l:lB-cv-OOI?I~GHD-RP

WEBSTER COUNTY DEPARTMENT
OF HUMAN SERVICES, eI al. DEFENDANTS

 

ORDER DENYING MOTION FOR RELIEF

 

Now before this Court is a motion [Doc. 24] by Plaintiff Zorri Rush seeking relief from the
Court’s previous order [Doc. 20] dismissing his case. Plaintifi`s motion consists entirely of the
text of Fed. R. Civ. P. Rule 60; it contains no argument for Why the motion should be granted
Plaintiff subsequently filed a notice [Doc. 25] stating he no longer sought relief from the Court’s
order_

Accordingly, the motion for relief is DENIED. The pending l\/Iotion for EFile Document
Access is further DENIED as moot. pl

/
SO ORDERED, this the day of December, 2018.

f<`%é /J Q@,,..€M~

SENIOR U.S. DISTRICT JUDGE

 

